Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered July 26, 1995, convicting him of murder *811in the second degree, criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the failure of defense counsel to present a defense of extreme emotional disturbance did not constitute ineffective assistance of counsel (see, People v Benevento, 91 NY2d 708; People v Feris, 144 AD2d 691; People v Knights, 109 AD2d 910).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., S. Miller, H. Miller and Smith, JJ., concur.